Case 1:19-mj-00243-NYW Document 1-1 Filed 10/30/19 USDC Colorado Page 1 of 6

 

AO 91 (Rev. 11/11) Criminal Complaint AUSA Scott R. Paccagnini (815) 987-4445
UNITED STATES DISTRICT COURT C
NORTHERN DISTRICT OF ILLINOIS =
WESTERN DIVISION a
. o
[a |
UNITED STATES OF AMERICA re
CASE NUMBER:
v. UNDERSEAL 0CK50046
CHAD UDELHOFEN
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
On or about September 30, 2019, at Roscoe, in the Northern District of Illinois, Western Division,
the defendant(s) violated:

Code Section Offense Description
Title 18, United States Code, Section Bank Robbery
2113(a)

This criminal complaint is based upon these facts:

_X_ Continued on the attached sheet. 6 )
. 2tr-€ QD . Vbo ner

CASIMER SOLANA
Special Agent, Federal Bureau of Investigation

(FBI)
Sworn to before me and signed in my presence. oxfca CA
Date: October 8, 2019 Sa A
Judge's S signature

City and state: Rockford, Illinois LISA A. JENSEN, U.S. Magistrate Judge
Printed name and Title
Case 1:19-mj-00243-NYW Document 1-1 Filed 10/30/19 USDC Colorado Page 2 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
AFFIDAVIT

I, CASIMER SOLANA, being duly sworn, state as follows:

1. Tam a Special Agent with the Federal Bureau of Investigation and have
been so employed for twenty-two years. My current responsibilities include the
investigation of violent crimes, including, among others, kidnaping, bank robbery,
and the apprehension of violent fugitives.

2. This affidavit is submitted in support of a criminal complaint alleging
that Chad UDELHOFEN robbed the First National Bank and Trust in Roscoe,
Illinois, in violation of Title 18, United States Code, Section 2113(a).

3. Because this affidavit is being submitted for the limited purpose of
establishing probable cause in support of a criminal complaint charging
UDELHOFEN with bank robbery, I have not included each and every fact known to
me concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe that UDELHOFEN committed the
offense alleged in the complaint.

4. This affidavit is based on my personal knowledge, information provided
to me by other law enforcement agents, officers, and witnesses, my experience and

training, and the experience of other agents.

ZB8888-THB CONTI
Case 1:19-mj-00243-NYW Document 1-1 Filed 10/30/19 USDC Colorado Page 3 of 6

Facts in Support of Probable Cause
5. On September 30, 2019, UDELHOFEN robbed the First National Bank
and Trust located in Roscoe, Illinois. Specifically, at approximately 9:00 a.m. on
September 30, 2019, a white male, with a baldhead, wearing a plain white t-shirt and
glasses, and carrying a sling backpack, entered the First National Bank and Trust in
Roscoe, [llinois. The individual stopped at the front counter immediately to the right
of the front doors and reached into his bag, removed something, and began writing

on it.

6. A teller, who had just finished with helping a customer, offered to help

the individual. The individual approached the teller and provided the teller with an
envelope that had writing on it. According to the teller, the writing on the envelope
said, “QUICKLY AND QUIETLY GIVE ME ALL THE CASH IN YOUR DRAWER.”

7. After receiving the note, the teller placed United States currency in
denominations of $20, $10, $5, and $1 in a bank envelope. The teller placed the
envelope filled with the United States currency on the counter. The United States
currency the teller placed in the envelope and subsequently on the counter was money
in the care, custody, control, management, and possession of the First National Bank
and Trust.

8. After the teller placed on the counter the envelope filled with United
States currency, the individual pointed to the envelope with the writing on it. The
teller took that envelope and filled it with United States currency in denominations

of $100 and $50. The teller then placed on the counter the second envelope filled with

©88888-TH8 ANTI
Case 1:19-mj-00243-NYW Document 1-1 Filed 10/30/19 USDC Colorado Page 4 of 6

United States currency. The United States currency the teller placed in the second
envelope and subsequently on the counter was money in the care, custody, control,
management, and possession of the First National Bank and Trust.

9. After the teller placed on the counter the second envelope filled with
United States currency, the individual grabbed both envelopes filled with United
States currency and left the First National Bank and Trust. Between the two
envelopes, the individual left with $3,128 in United States currency that was in the

care, custody, control, management, and possession of the First National Bank and

Trust.

10. Shortly after the individual left, officers with the Roscoe Police

Department arrived and obtained a video recording and still photographs of the
robbery. Roscoe Police Department officers subsequently uploaded some of the
photographs to the Roscoe Police Department’s Facebook page.

11. Numerous individuals contacted the Roscoe Police Department after
viewing the photographs on the Roscoe Police Department's Facebook page and
identified UDELHOFEN as the individual depicted in the photographs on the Roscoe
Police Department’s Facebook page. UDELHOFEN’s mother, brother, and daughter
are among those that identified UDELHOFEN as the individual depicted in the
photographs on the Roscoe Police Department’s Facebook page robbing the First
National Bank and Trust. Additionally, the following individuals identified
UDELHOFEN as the individual depicted in the photographs on the Roscoe Police

Department’s Facebook page robbing the First National Bank and Trust: an

PES888-THB ON TI
Case 1:19-mj-00243-NYW Document 1-1 Filed 10/30/19 USDC Colorado Page 5 of 6

individual who went to high school with UDELHOFEN, an individual who worked
with UDELHOFEN for over one year, and an individual who is friends with
UDELHOFEN.

12. - Both the teller and the other employee, who were shown a sequential
lineup,! identified other individuals in the se quential lineup as the person who robbed
the First National Bank and Trust; neither identified UDELHOFEN. Based on my
training and experience, it is not uncommon for tellers and bank employees who
viewed a robber for a short period of time during a stressful event to either not
identify or misidentify an individual in a lineup.

13. Iobtained UDELHOFEN’s driver’s license photograph from the Illinois
Secretary of State. After comparing UDELHOFEN’s driver’s license photograph to
some of the still photographs of the robbery, I believe UDELHOFEN is the individual
depicted in the photographs robbing the First National Bank and Trust.

14. After the robbery, I spoke with the branch manager of the First National
Bank and Trust. The branch manager said that on the day of the robbery, the Federal

Deposit Insurance Corporation insured the deposits of the First National Bank &

Trust.

 

1 A sequential lineup is one in which the witness views photographs one at a time instead of
having all the photographs on one page. In this case, officers with the Roscoe Police
Department used UDELHOFEN’s driver’s license photograph and used photographs
retrieved from a database that maintains photographs of individuals at the Winnebago
County Jail. Officers first inputted parameters into the database, such as race, height, and
weight. Officers next looked at the results and picked the photographs of individuals that
were most similar to one another based on specific characteristics (i.e. balding and wearing
glasses). The officers then changed the photographs to black and white so the background of
the photographs was not visible. ,

SBS888-THB ANTI
Case 1:19-mj-00243-NYW Document 1-1 Filed 10/30/19 USDC Colorado Page 6 of 6

Conclusion
15. Based on the facts set forth above, there is probable cause that on
September 30, 2019, at Roscoe, in the Northern District of Illinois, defendant Chad
UDELHOFEN robbed the First National Bank and Trust, in violation of Title 18,

United States Code, Section 2113(a).

FURTHER AFFIANT SAYETH NOT.

(a Sel,

Len AL. itt!

CASIMER SOLANA

Special Agent, Federal Bureau of

Investigation

SUBSCRIBED hp to before me on October 8, 2019.

LISA A. JENSEN
United States MagyStrate Judge

 

S88888-THB ANTI
